Citation Nr: 9935650	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected functional gastroduodenitis with associated 
epigastric hernia and history of gastric ulcer, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left varicocele, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to February 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision of the RO.  

In April 1998, the Board remanded this matter for additional 
development of the record.  

The Board notes that in a statement dated in May 1998, the 
veteran reasserted claims of service connection for 
tuberculosis and a back condition and included an additional 
claim of service connection for a lung condition.  
Furthermore, the veteran's representative, in a statement 
dated in July 1999, reasserted a claim of entitlement to 
special monthly compensation based on loss of a creative 
organ and for disability manifested by loss of erectile 
power.  As these issues have not been developed for appellate 
review, they are referred back to the RO for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected functional 
gastroduodenitis with associated epigastric hernia and 
history of gastric ulcer is shown to be demonstrated by 
disability more nearly approximating symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

3.  The veteran's service-connected left varicocele is shown 
to likely be manifested by some atrophy of the testicle and 
pain; more than moderate disability is not demonstrated.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a 60 percent rating 
for the service-connected functional gastroduodenitis with an 
associated epigastric hernia and history of gastric ulcer, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114 
including Diagnostic Code 7346 (1998).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left varicocele, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.104 
including Diagnostic Code 7120 (1997); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.104 including Diagnostic Code 7120 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  




I.  Increased evaluation -- functional gastroduodenitis with 
an associated epigastric hernia and history of gastric ulcer

The veteran's service-connected functional gastroduodenitis 
with an associated epigastric hernia and history of gastric 
ulcer is currently rated 30 percent disabling under the 
criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from a hiatal 
hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346 (1998).  
Under this criteria, a 30 percent evaluation may be provided 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The highest or 60 percent 
rating may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (1998).  

The veteran was most recently offered a VA examination for 
evaluation of digestive conditions in November 1998.  At that 
time, the veteran complained of pain in the epigastrium with 
empty stomach, as well as after food.  He also complained of 
vomiting immediately after eating.  He stated that this 
occurred several times per day.  In addition, the veteran 
reported a weight loss of approximately 40 pounds -manifested 
by a decrease in weight from 148 pounds to 100 pounds.  
According to the veteran, he also experienced liquefied 
stools approximately three times per day.  He further noted 
that his appetite was very unstable, and explained that 
although he would feel hungry, he would experience early 
satiety.  Additional complaints included incontinence of 
bowel and bladder resulting in the need to wear absorbent 
materials and painful testicles resulting in the need to wear 
a support.  

Physical examination of the veteran revealed him to be thin, 
emaciated, cachectic and dehydrated-looking, with a very weak 
and unsteady gait.  There were also scars in both inguinal 
areas from previous surgery and a midline laparotomy scar, 
but no visible or palpable inguinal or ventral hernia in the 
standing or lying position.  

In conclusion, the examining physician noted that the veteran 
had objective findings of obvious weight loss, in that he 
appeared cachectic, and dehydrated, which he claimed to be 
the result of recurrent vomiting with eating and diarrhea 2 
to 3 times per day.  According to the examiner, this could 
possibly be from worsening of the functional gastroduodenitis 
and gastric ulcer.  

Based on a review of the evidence of record, the Board finds 
that the clinical evidence, specifically, the findings of the 
November 1998 examination as noted above, supports the 
conclusion that the veteran's service-connected functional 
gastroduodenitis with associated epigastric hernia and 
history of gastric ulcer, is manifested by a disability 
picture which more nearly approximates that required for a 60 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  


II.  Increased evaluation -- left varicocele

The veteran's service-connected left varicocele is currently 
rated by analogy as 10 percent disabling utilizing the 
Diagnostic Code for varicose veins.  38 C.F.R. § 4.104 
including Diagnostic Code 7120 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (1998).  

Under 38 C.F.R. § 4.104, Diagnostic Code 7120 (1998), a 10 
percent evaluation is warranted for intermittent edema of 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
required for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  

Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  Under these 
provisions, a 10 percent rating was warranted for moderate 
disability resulting from varicose veins involving 
varicosities of superficial veins below the knees with 
symptoms of pain or cramping on exertion.  A 20 percent 
evaluation was assigned for unilateral moderately severe 
disability resulting from varicose veins involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion and 
no involvement of the deep circulation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997)  

Those provisions were changed, however, effective on January 
12, 1998.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Based on the evidence of record, 
the RO appropriately considered the new rating criteria in 
making its decision, and the Board will also consider both 
the old and new rating criteria and apply that criteria which 
is more favorable to the veteran.  

A VA examination in July 1996 noted that the veteran had 
complaints referable to a left hernia repair performed some 
40 years ago.  The examiner noted that he had a left 
varicocele and what appeared to be a thrombosed left 
saphenous vein at the entrance of the vein into the fossa 
ovalis.  There also was tenderness noted in the medial aspect 
of the left hernia repair scar.  

The veteran was most recently afforded a VA genitourinary 
examination in November 1998.  In addition to significant 
weight loss, the veteran also complained of weakness, 
anorexia and frequent lethargy.  He further reported 
increased frequency of urination, both day and night, and 
increased hesitancy with abnormal stream, but no dysuria.  He 
noted a history of incontinence approximately 2 times per day 
resulting in the need to wear absorbent materials.  Urinary 
incontinence was stated to greatly affect his daily 
activities.  Additional complaints included burning 
micturition, impotency since 1970 with erectile dysfunction, 
and history of urinary tract infections approximately 2 times 
per week.  

On inspection and palpation of the penis, testicles, 
epididymis and spermatic cord, there was questionable atrophy 
of the testes on both sides, especially the left.  There was 
no obvious deformity of the penis and no tenderness on 
palpation of the penis, testicles, epididymis and spermatic 
cord; however, there was obvious loss of erectile power.  
Rectal examination could not be performed properly to palpate 
the prostate, because the veteran stated that it was very 
painful for him.  There were no specific residuals of 
genitourinary disease, including post treatment residuals of 
malignancy.  

In conclusion, the examining physician opined that the 
veteran had obvious atrophy of the testes and subjective 
complaints of incontinence and loss of erectile power, which 
might be the result of aggravation of the service-connected 
varicocele of the testes.  

Based on a review of the evidence of record, the Board finds 
that the clinical evidence, specifically, the VA 
genitourinary examination conducted in November 1998, 
supports the conclusion that the veteran's service-connected 
left varicocele is manifested by pain and likely some atrophy 
of the testicle on that side.  However, he is not shown to be 
experiencing more than moderate disability or related edema 
so as to warrant the assignment of a higher rating under 
either the old or new criteria.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extra-schedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88, 94 
(1996).  

Evidence has not been presented to show that the veteran's 
current disability picture is not compensated by the actual 
provisions of the rating schedule; nor has he specifically 
raised this issue.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

An increased rating of 60 percent for the service-connected 
functional gastroduodenitis with associated epigastric hernia 
and history of gastric ulcer, is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

An increased rating for the service-connected left varicocele 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

